Action by brokers to recover commission for procuring a tenant for defendant’s property. Defendant’s motion to dismiss at the close of plaintiffs’ case was granted on the ground that there was no proof of employment of plaintiffs by defendant. Judgment of the County Court of Nassau county for defendant reversed on the law and a new trial ordered, costs to abide the event. There was sufficient proof prima fade from which employment might be inferred. The claimed defect in proof respecting plaintiffs’ license to act as brokers may be made the subject of further proof. In any event, the dismissal was not on the latter ground. Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ., concur.